DETAILED ACTION
Status of Claims:
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states treating “for a time sufficient to reduce offensive odors” this limitation renders the claim indefinite because it is not clear what amount of time would be considered “sufficient” and what odors would be considered “offensive.” For the purposes of examination any amount of treatment time will be considered “sufficient”.

Regarding Claim 2:
	The claim states “the lactic acid bacteria are selected from the group considering of lactic acid bacteria derived from plants.” The word “considering” renders the claim indefinite because it is not clear if it is a typographical error and intended to be “consisting” or if it is intended to have some other meaning. For the purposes of examination the claim will be interpreted as “consisting of lactic acid bacteria derived from plants.”

Regarding Claim 6:
	The claim states “the liquid medium is water based and contains other fermentative bacteria…including photo synthesis bacteria, yeast fungus, ray fungus, and acetic acid bacteria.” This limitation is indefinite because it is not clear of all of “photo synthesis bacteria, yeast fungus, ray fungus, and acetic acid bacteria” are required or if the claim is merely providing examples of other types of fermentative bacteria. The claim is further indefinite because yeast and fungus are not types of bacteria. As the specification does not provide examples including all of photo synthesis bacteria, yeast fungus, ray fungus, and acetic acid bacteria, for the purposes of examination the claims will be interpreted as being required to include other fermentative bacteria.

Regarding Claim 7:
	The claim refers to “The plant based medium of claim 5.” There is insufficient antecedent basis for this limitation within the claims. Claim 5 provides support for a “liquid 

Regarding Claim 8:
	The claim states “spraying with lactic acid bacteria medium.” This limitation renders the claim indefinite because there is already support for a “lactic acid bacteria medium.” It is therefore not clear if these are the same medium of different mediums. Subsequent instances of the same feature within the claims should be preceded by a definite article (the/said), new features should be referred to by different terms. For the purposes of examination the claim will be interpreted as “spraying with the lactic acid bacteria medium”

Regarding Claim 9:
	The claim requires an “undiluted solution” the term “undiluted” renders the claim indefinite because no concentrations are provided. It is therefore not clear what concentrations would be considered “undiluted.”  The claim is further indefinite because claim 8, requires spraying the “lactic acid bacteria medium” not a solution. It is therefore not clear if these are the same spray or different sprays.

Regarding Claim 10:
	The claim states “where spraying continues…” This limitation renders the claim indefinite because there is no spraying required in claim 1. It is therefore not clear what is required by “continues.”

Regarding Claim 14:
	The claim states “which contains as salts, nitrates magnesium salts, sodium salts and potassium salts”. It is not clear of all the types of salts are required or if any of the salts would meet the limitations of the claim. Additionally the claim will be interpreted as having a comma between nitrates and magnesium not as requiring “nitrates magnesium salts.”

Regarding Claim 15:
	The claim refers to “lactic acid medium” there is insufficient antecedent basis for this term within the claims. There is only support for “lactic acid bacteria medium”

The remaining claims are indefinite as they depend form indefinite claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 13, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is directed to “the plant based medium of claim 5” however claims 1 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al (US 2014/0342437).

Regarding Claim 1:
	Carpenter teaches the process for treating animal and poultry wastes (animal waste) (see para. 0055) to reduce odors (reducing odors is the intended result, as the same medium as claimed is used the treatment will have reduce odors) comprising treating an amount of odor producing animal or poultry waste with a lactic acid bacteria 5medium (medium contains Lactobacillus) (see para. 0009) for a time sufficient to reduce offensive odors (medium is sprayed onto the surface, treatment occurs therefore the time is sufficient) (see para. 0058).


	Carpenter teaches the process of claim 1 wherein the lactic acid bacteria are selected from the group considering of lactic acid bacteria derived from plants (Lactobacillus organism are a type derived from plants, and used as the bacteria) (see para. 0018).

Regarding Claim 3:
	Carpenter teaches the e process of claim 1 wherein the lactic acid bacteria are selected from the group consisting of Lactobacillus, Bifidobacterium, Enterococcus, Lactococcus, Pediococcus, and Leuconosto (see para. 0018).

Regarding Claim 4:
	Carpenter teaches the process of claim 1 wherein the odors reduced are offensive odors of ammonia, 15mercaptan, and hydrogen sulfide (the same medium is being added to waste therefore the same treatment is occurring and the same odors will be reduced).

Regarding Claim 5:
	Carpenter teaches the process of claim 1 wherein the lactic acid bacteria medium is a liquid medium (aqueous solution) (see para. 0056).

Regarding Claim 6:
	Carpenter teaches the process of claim 2 wherein the liquid medium is water based and contains 20other fermentative bacteria (Bacillus organisms) (see para. 0059) compatible with 

Regarding Claim 7:
	Carpenter teaches the plant based medium of claim 5 which contains carbohydrates (inulin), salt (sodium chloride) and water (see para. 0076).

Regarding Claim 8:
	Carpenter teaches the process of claim 1 wherein the treating is by spraying with lactic acid bacteria medium (see para. 0058).

Regarding Claim 11:
	Carpenter teaches the process of claim 5 wherein the medium contains a lactic acid bacteria concentration of about 32x106 cfg/gram (between 105 and 1011) (see para. 0010).

Regarding Claim 12:
	Carpenter teaches the process of claim 1 wherein the liquid medium is derived from adding water (made into a solution therefore water is added) (See para. 0058) to 5lactic acid bacteria contained in a dry medium selected from pellets, tablets and powders (from a powder) (see para. 0009).

Regarding Claim 14:
.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Higa (USPN 5,707,856).

Regarding Claim 1:
	Higa teaches the process for treating animal and poultry wastes (excrements of domestic animals) to reduce odors (deodorizing) comprising treating an amount of odor producing animal or poultry waste (see col. 2 lines 55-65) with a lactic acid bacteria 5medium (see col. 2 line s23-33) for a time sufficient to reduce offensive odors (any amount of time is considered sufficient).

Regarding Claim 2:
	Higa teaches the process of claim 1 wherein the lactic acid bacteria are selected from the group considering of lactic acid bacteria derived from plants (lactobacillus is the same as disclosed by the applicant) (see col. 4 lines 4-6).

Regarding Claim 3:
	Higa teaches the process of claim 1 wherein the lactic acid bacteria are selected from the group consisting of Lactobacillus, Bifidobacterium, Enterococcus, Lactococcus, Pediococcus, and Leuconostoc (see col. 4 lines 4-10).

Regarding Claim 4:
	Higa teaches the process of claim 1 wherein the odors reduced are offensive odors of ammonia, 15mercaptan, and hydrogen sulfide (see col. 3 lines 39-41).

Regarding Claim 5:
	Higa teaches the process of claim 1 wherein the lactic acid bacteria medium is a liquid medium (solution diluted with water) (see col. 5 lines 16-20).

Regarding Claim 6:
	Higa teaches the process of claim 2 wherein the liquid medium is water based (see col. 5 lines 16-20) and contains 20other fermentative bacteria compatible with lactic acid bacteria including photo synthesis bacteria, yeast fungus, ray fungus, and acetic acid bacteria (at least 5 species) (see col. 2 lines 23-33).

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated Jackson (USPN 6,908,554) (Higa USPN 5,707,856 used as evidentiary reference).

Regarding Claim 1:
	Jackson teaches the process for treating animal and poultry wastes to reduce odors comprising treating an amount of odor producing animal or poultry waste with a lactic acid 

Regarding Claim 8:
	Jackson teaches process of claim 1 wherein the treating is by spraying with lactic acid bacteria medium (culture may be sprayed) (see col. 4 lines 55-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al (US 2014/0342437).

Regarding Claim 13:
	Carpenter teaches the process of claim 7 wherein the carbohydrate are sugars (inulin, fructo-oligosaccharide, and glucooligosaccharides, sugar) (see para. 0043, 0052, 0076).
	Carpenter is silent as to the amount of sugar in the liquid medium (solution). However, absent a showing of criticality with respect to the amount of sugar used it would have been obvious to one skilled in the art to adjust the amount of sugar to provide adequate food for the fermentation process of the bacteria (carbohydrate are added for fermentation) (see para. 0043) and use 1.2% by weight sugar. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding Claim 15:
	Carpenter teaches the method of claim 8.
	Carpenter is silent as to the amount of sprayed medium in relation to the amount of waste material. Carpenter further teaches adding 200 grams of the medium to waste being treated (see para. 0082, 0083). Absent a showing of criticality in the amount of medium added it would have been obvious to one skilled in the art to adjust the amount of medium sprayed to treat the waste to the desired amount. Therefore it would have been obvious to one skilled in . 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (USPN 6,908,554) as applied to claims 8 and 1 above, and further in view of Higa (USPN 5,707,856).

Regarding Claim 9:
	Jackson teaches the process of claim 8.
	Jackson is silent as to the amount and frequency of spraying.
	Higa teaches applying 300 to 1,000 g/m2 of the solution for deodorizing (see col. 5 lines 16-20) and applying the solution to animal waste every 5 days (twice in one week) (see col. 6 lines 40-47). Higa further teaches that the amount of solution used is dependent on the desired treatment (different quantities are used for different methods) (see col. 5 lines 1-24). The term “undiluted” does not add weight to the claim because no initial concentration is given. It would have been obvious to one skilled in the art to adjust the amount of medium added to about 200 ml dependent on the amount of water in the solution and the desired effect, in order to reduce the odor in the waste (see Higa col. 6 lines 40-55). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re

	Jackson and Higa are analogous invention in the art of odor reduction from animal waste.	It would have been obvious to one skilled in the art before the effective filing date of the invention to use spray the medium in the quantity and frequency as disclosed by Higa in the method of Jackson because it is known to reduce odors producing compound to undetectable levels (see Higa col. 6, table 3).

Regarding Claim 10:
	Jackson teaches the process of claim 1.
	Jackson is silent as to the frequency of spraying.
	Higa teaches treating animal waste with a lactic acid bacteria medium wherein spraying continues after initial odor disappears (spray is applied every 5 days, as there are multiple treatment steps some initial odor would be removed) (see col. 6 lines 40-47). Higa further teaches that the solution is diluted with water (no chlorine is disclosed as being in the water) (see col. 5 lines 16-20). As no initial concentration is provided any dilution is considered to meet the 1:4 dilution limitation.
	Jackson and Higa are analogous invention in the art of odor reduction from animal waste.	It would have been obvious to one skilled in the art before the effective filing date of the invention to continue spraying (spray on multiple days) as disclosed by Higa, in the method of Jackson because spraying multiple times results in undetectable levels of odor producing compounds in the waste (see Higa col. 6 table 3) and reducing odors is the goal of Jackson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newton et al (US 2001/0011643) which teaches spraying waste with lactic acid bacteria.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/4/2022